DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
The rejections of claim 18 are moot in view of the cancellation of the claim.
The rejection of US 16/615,203 under nonstatutory double patenting is withdrawn in view of the abandonment of the application.
The rejection of claims 1-5, 11, 17 and 19-24 under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 in view in view of Kellner et al. (Leukemia, 26:830-834 and Suppl. Material, 2012) is replaced with a new rejection below after further consideration in combination with the citation of new closer prior art.

Claim Objections
Claim 24 is objected to because of the following informalities: The “and” before “pancreatic” should be deleted, and “testis” cancer should be –testicular-- (see [0149]).
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 11-12, 17 and 19-24 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications as follows:
Application #		Title
16/483,788	PROTEINS BINDING PSMA, NKG2D AND CD16  
16/484,936	PROTEINS BINDING BCMA, NKG2D AND CD16
16/486,569	PROTEINS BINDING HER2, NKG2D AND CD16
16/486,570	PROTEINS BINDING CD123, NKG2D AND CD16
16/486,921	PROTEINS BINDING CD33, NKG2D AND CD16
16/488,395	MULTISPECIFIC BINDING PROTEINS TARGETING CEA
16/615,231	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/615,261	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/635,079	PROTEINS BINDING NKG2D, CD16 AND FLT3
16/638,559	PROTEINS BINDING NKG2D, CD16, AND HLA-E
16/639,150	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/644,585	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/645,613	PROTEINS BINDING NKG2D, CD16, AND C-TYPE LECTIN-LIKE MOLECULE-1 (CLL-1) 
*16/967,218	COMBINATION THERAPY OF CANCER INVOLVING MULTI-SPECIFIC BINDING PROTEINS THAT ACTIVATE NATURAL KILLER CELLS 
16/971,104	MULTI-SPECIFIC BINDING PROTEINS THAT BIND CD33, NKG2D, AND CD16, AND METHODS OF USE
17/045,016	PROTEINS BINDING NKG2D, CD16 AND AN ANTIGEN ASSOCIATED WITH TUMORS, MDSCS AND/OR TAMS
17/053,558	PROTEINS BINDING NKG2D, CD16 AND P-CADHERIN
17/055,792	PROTEIN BINDING NKG2D, CD16 AND A FIBROBLAST ACTIVATION PROTEIN
*17/058,335	MULTI-SPECIFIC BINDING PROTEINS AND IMPROVEMENTS THEREON
17/095,238	MULTISPECIFIC BINDING PROTEINS TARGETING CAIX, ANO1, MESOTHELIN, TROP2, OR CLAUDIN-18.2
17/188,978	PROTEINS BINDING NKG2D, CD16, AND EGFR, CCR4, OR PD-L1
17/190,155	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/265,876	MULTI-SPECIFIC BINDING PROTEINS THAT BIND HER2, NKG2D, AND CD16, AND METHODS OF USE
17/265,879	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/266,349	MULTI-SPECIFIC BINDING PROTEINS THAT BIND BCMA, NKG2D AND CD16, AND METHODS OF USE
*17/266,966	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/308,691	PROTEINS BINDING NKG2D, CD16 AND CLEC12A  

NEW:
17/682,367  PHARMACEUTICAL FORMULATIONS AND DOSAGE REGIMENS FOR MULTI-SPECIFIC BINDING PROTEINS THAT BIND HER2, NKG2D, AND CD16 FOR CANCER TREATMENT (see claim 45, e.g.)

*Generic claims to protein comprising (a), (b) and (c) and/or method of treating cancer therewith.
** Claims wherein the second antigen-binding site includes wherein the antigen may be CD20.
 
All applications recite a protein and/or methods of treating cancer by administration of the protein, wherein the protein comprises (a) an first antigen-biding site that binds NKG2D, (b) a second antigen-binding site that binds generically a tumor-associated antigen (*) or a specific tumor associated antigen, and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. For those copending applications which recite specific TAAs for (b) in one or more claims, then those species claims render the instant generic invention (e.g., claim 1) obvious.  Those applications in the list designated with a * have at least one claim in which (b) recites binding to generically a TAA, and the application with ** recites at least one claim in which (b) recites alternative TAAs, including wherein the TAA may be CD20.

Even though the instant application’s elected species of (b) is the second antigen binding site wherein the TAA is CD20, instant claim 1 is currently generic with respect to (b).  Were (b) to be limited to CD20 as the TAA, the double patenting rejections would be removed for all copending applications except **16/615,261, and applications designated with *, which would have been obvious in view of Kellner et al. (Leukemia, 26:830-834 and Suppl. Material, 2012).
Kellner et al. teaches a fusion protein comprising a first antigen-binding site which is a NKG2D ligand, MICA or ULBP2, and the second antigen-binding site is a CD20-binding single chain antibody (7D8, Fig. 1). It is discussed that stimulatory receptor NKG2D is constitutively expressed on all-resting NK cells, and its ligand act to promote anti-pathogen and anti-cancer immune responses. Activation of NKG2D induces perforin and granzyme-mediated cytotoxicity and cytokine secretion (paragraph bridging pp. 830-831). The fusions bound only cells expressing NKGK2D or CD20 (p. 832, col. 1, end of first paragraph) and induced cytotoxicity of CD20-expressing lymphoma cell lines (p. 832, col. 2). Further (p. 833, paragraph bridging cols. 1-2), because “Clinical observations and animal models revealed that engagement of Fc receptors is important for the efficacy of therapeutic antibodies, suggesting that ADCC may represent an important in vivo mechanism of action.5”, administration of the fusion with a CD38-binding full-length antibody was tested.  The combination produced a synergistic increase in the CD38 antibody-induced ADCC. “These data underline that MICA:7D8 and ULBP2:7D8 were also active in the presence of a therapeutic antibody, and signals mediated by MICA or ULBP2 and NKG2D were triggered in parallel to signals induced by the antibody Fc portion and CD16.  In contrast to the two NKG2D-engaging bifunctional fusion proteins, no benefit was observed when the monoclonal CD20 antibody 7D8 was combined at a fixed dose of 2.5 nM with variable concentrations of daratumumab (Figure 3a and supplemental Figure 5)…. These results were in good agreement with previous studies demonstrating that ADCC by [anti-CD20 antibody] rituximab was augmented with increasing endogenous expression levels of NKG2D ligand, and that ULBP2 fused to a full-length antibody improved the antibody’s ability to lyse target cells.10,11” The fusion protein was recombinantly produced by expression of a fusion-encoding vector in a cell, from which the encoded fusion protein was purified (see Supplementary Material and Methods, “Generation of recombinant proteins” and “Expression and purification”). As a result, a protein having a first site that binds NKG2D that also had a second site that binds CD20 and had an antibody Fc domain or third site that binds CD16 for the treatment of cancer would have been obvious, because of the expected enhanced cytotoxic activity of NK cells against CD20-expressing cancer cells as shown by Kellner et al. It would have been obvious to have a cell comprising one or more nucleic acids encoding the protein for recombinant production thereof, also as taught by Kellner et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	Applicant argues (p.7 of REMARKS, last two paragraphs) that the rejections should be withdrawn if they are provisional, citing MPEP 804.I.B.1(b), the instant application has the earliest effective filing date, and when these are the only rejections remaining in the instant application.  The argument has been fully considered, but is not persuasive.  Because the rejections under nonstatutory double patenting are not the only rejections remaining, they cannot be withdrawn while still applicable.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  *If this claim is intended to limit said human IgG1 Fc domain of claim 1, which comprises amino acids 234-332 of a human IgG1 antibody, numbered according to the EU index as in Kabat, then by allowing up to 10% differences in that region of the human IgG1 Fc, then it comprises sequence which are not “human IgG1 Fc domains” (see, e.g., [0122]-[0123]). The specification appears to distinguish between a human IgG1 Fc domain and a mutated version thereof.  It reasonably appears that “human IgG1 Fc domain” is naturally occurring and does not comprise non-naturally occurring mutated IgG1 Fc domains. As a result, claim 19 cannot further limit claim 1, because it encompasses many multi-specific binding proteins that do not comprise human IgG1 Fc domain, and instead comprises a mutated human IgG1 domain.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

*If instead Applicant intended that the multi-specific binding protein comprised an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody in addition to the human IgG Fc domain of part (c) of claim 1 (resulting in the protein comprising two dimeric Fc domains), then this should be made clear by using phrasing such as ‘wherein the multi-specific binding protein further comprises an amino acid sequence at least 90%....’  However, an amendment such as this may raise issues under 35 USC 112(a).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 11, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/207273 A2 (cited in the IDS filed 1/29/20), in view of US 2004/038339 A1 (Kufer, cited in the IDS filed 1/29/20), US 20170368169 A1 (Loew, cited in the IDS filed 1/29/20) and Cho et al. (Canc. Res. 70:10123-10130, 2010, cited in the IDS filed 11/24/2020).
WO 2016/207273 teaches (p. 3, lines 6-13) “a multispecific protein comprising (i) a first antigen binding domain that binds to an activating receptor on an immune cell (e.g. effector cell), optionally an activating NK receptor… selected from a NKp46, NKp30, NKp44 CD137, CD3, CD8 and NKG2D polypeptide, (ii) a second antigen binding domain that binds to an antigen of interest expressed by a target cell, and a dimeric Fc domain that … binds human CD16A.” The second antigen binding domain may be an antigen expressed on a cancer cell, for example, a cancer antigen (p. 3, lines 24-25). Specific embodiments of the encompassed bispecific antigen-binding protein comprising human IgG1 Fc domain were made and tested.  Formula 5 (F5) comprises a CD19- and NKp46-binding site (CD19-F5-NKp46) as shown in Fig. 2D.  This multispecific binding protein bound human and cynomolgus primate Fcγ receptors, while a multispecific binding protein (F6), identical with the exception of a mutation in the Fc domain (N297, p. 105, line 7) to eliminate binding to CD16, did not (p. 108, lines 22-end, and p. 106, lines 18-21). Example 12 looked at the role of NKp46 and the Fc domain in the bispecific protein by comparing CD19-F5-NKp46, CD19-F6-NKp46 and the corresponding anti-CD19 IgG1 antibody in inducing NK-mediated cell lysis of Daudi target cells, which express CD19. Both CD19-F6-NKp46 and full-length IgG1 anti-CD19 antibody were potent mediators of NK cell lysis; however, CD19-F5-NKp46 “was far more potent in mediating Daudi target cell lysis” than either the F6 bispecific or IgG1 antibody. “This would suggest that NKp46 can enhance target cell lysis even when CD16 is triggered.  In fact, at comparable levels of target cell lysis, the CD-F5-NKp46 was at least 1000 times more potent than the full-length anti-CD19 IgG1.  These potency results suggest that the inventive multispecific NKp46 antibodies should be well suited for use in human therapy, e.g., in treating cancer or infectious diseases.” (see p. 105, lines 6-21) Neither the F5 or F6 construct lysed HUT78 cells, which do not express CD19 (p. 105, lines 29-34). Similarly, a CD20-binding CD20-F5-NKp46-1 and CD20-F6-NKp46-1 bispecific protein were tested for the ability to lyse Daubi cells, with the F5 construct significantly more effective than the F6 (Fig. 10 and Ex. 14 on p. 106).  WO 2016/207273 further states (p. 109, lines 20-end) that those proteins comprising Fc domains “have the advantage of being suitable for usage in affinity chromatography without the need for the incorporation of peptide tags.  This is desirable as such tags are undesirable in a therapeutic product as they may potentially elicit undesired immunogenicity.  By contrast, BiTe and DART antibodies cannot be purified using protein A, whereas F1 to F17 are all bound by protein A.” Further, the invention allows for a wide range of antibody variable regions to be used, and the bispecific protein to be manufactured by standard recombinant production without the need for product-specific folding or purification techniques (p. 2, lines 14-17).  The bispecific proteins can be produced by expression of a first and second nucleic acid in a host cell, followed by recovery of the protein comprising a dimeric Fc domain that binds CD16. The bispecific Fc-containing proteins disclosed have the “ability to be produced in standard cell lines and standardized methods with high yields, unlike BiTE™, DART™ and other bispecific formats,…” (p. 54, lines 1-4)  Variant human IgG1 Fc domains comprising one or more mutations in the region of amino acids 234-332 (Kabat EU numbering) is disclosed (p. 50, line 22, through p. 52, line 11).  The antigen-binding domain of the second antibody may be a variable heavy and variable light domain (VH and VK) forming an scFv unit (e.g., p. 39, lines 1-3). More generally, WO 2016/207273 teaches that a variety of bispecific antibodies have been reported, including one by Baeuerle et al. (2009) which binds receptors on both immune effector cells and tumor cells to bring the two different cell types into proximity.  A pharmaceutical composition comprising the multispecific protein and a pharmaceutically acceptable carrier, as well as a method of treating cancer, including bladder, breast, ovarian and prostate cancer, therewith are disclosed (e.g., p. 19, lines 13-14, and p. 62, lines 15-36).  WO 2106/207273 does not teach explicitly a multispecific binding protein comprising a NKG2D-binding site, a tumor-associated antigen- (TAA) binding site, and a human IgG1 Fc domain sufficient to bind CD16, although it is suggested and encompassed by the disclosed embodiments.
	Kufer teaches an NKG2D-directed bispecific single chain antibody that comprises a first antigen-binding site formed of a VH and variable light domain (VL) that binds NKG2D expressed on the surface of a cytotoxic lymphocyte and a second antigen-binding site formed of a VH and VL that binds a tumor antigen on a target cell, thereby bringing the two types of cells into proximity to facilitate killing the target cell (Fig. 2B, and [0119]).  NKG2D is a receptor expressed on NK cells, which “are dominant effectors of humoral immune responses, that gain antigen specificity through binding of IgG-antibodies to their surface Fcγ-receptor CD16.  Thus, CD16 acts as a specific antigen receptor enabling antibody-armed NK cells to destroy target cells in an antigen specific manner.” ([0009]-[0010])  It was found that NK cell cytotoxicity triggered by engagement of CD16 was enhanced through a NKG2D-mediated signal (Example 6 and [0020]).  “Most surprisingly, however NK- and T-cell cytotoxicity as well as T-cell priming could even be enhanced by NKG2D-directed antibody molecules, which by themselves did not induce any substantial redirected lysis (Examples 5 and 6).” ([0021])  It is noted that prior art data indicated that targeting NKp46 expressed on the surface of NK cells can facilitate elimination of Influenza virus ([0028]).  Tumor-associated antigens are listed, and include those involved in a variety of cancers including colon, breast and prostate, e.g., MUC1, EpCAM, PSCA, erbB-2 and CD20 ([0036]-[0038]).  Recombinant production of the multispecific protein is taught by culturing a cell comprising a polynucleotide encoding said protein (e.g., [0066]-[0067]).  A pharmaceutical composition comprising the product with a pharmaceutically acceptable carrier is also taught ([0090]).
Loew teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen-binding domain that binds to NKG2D or CD16, termed “NK cell engagers” ([0102]), and wherein the construct has a Fc domain ([002] and [0033]-[0035]). It is stated that NKG2D is a receptor on NK cells that leads to cytotoxicity, as is CD16 ([0669]). Embodiments include wherein the multispecific protein comprises more than one NK cell engager selected from a group including an antigen binding domain or ligand that binds NKG2D and CD16 ([0671]).  Further, it is taught that the multispecific antibody binds a cancer/tumor antigen, including a solid tumor of hematological cancer antigen, which may be CD20 (middle and end of [0099] and [0645]). Cancers that can be targeted include lymphomas, breast, colorectal and ovarian cancer ([0098] and [0645]). It is taught that NKG2D is a receptor that acts both in a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (CD20) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20). Alternatively, the tumor targeting antibody or immune cell engager antibody portion may comprise an IgG1 heavy chain constant region ([00145]). Antibodies of the invention may be primate, e.g., monkey ([00445]). Paragraph [0102] lists targets for NK cell engagers which can be a ligand or antigen-binding domain, including NKG2D and CD16.  It is further noted in [0669] that, “NKG2D is a receptor that provides both stimulatory and costimulatory innate immune responses on activated killer (NK) cells, leading to cytotoxic activity…. CD16 is a receptor for the Fc region of IgG, which binds complexed or aggregated IgG and also monomeric IgG and thereby mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses, such as phagocytosis.” The theory of function of a multispecific molecule that binds a NK cell and a tumor cell is described as being that the molecule will target the immune cell (NK) to the cancer cell ([0004]): “Increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy. Without being bound by theory, a targeted, localized immune response against the cancer cell is believed to reduce the effects of systemic toxicity of the multispecific molecules described herein.”  Pharmaceutical compositions comprising a multispecific antibody and a pharmaceutically acceptable carrier are set forth ([0264]). Recombinant production of the multispecific antibody wherein a host cell comprising one or more nucleic acids encoding the multispecific antibody is cultured (e.g., claims 178-180). 
	 Cho et al. teach a multispecific fusion protein comprising and NKG2D ligand Rae-1β and anti-HER2 IgG3 antibody containing an intact Fc domain (anti-HER2 IgG3- Rae-1β). The fusion protein binds NKG2D and directly activates cytotoxic function in NK cells and enhances NK lytic activity, HER2 on tumors and CD16 and evokes an innate and adaptive immune response against HER2+ tumors (p.10122, col. 1, third paragraph).  When a murine NK cell line, KY-2, was pretreated with soluble anti-CD16/32 antibody to block Fcγ receptors, there was strong binding to NKG2D receptors on both KY-2 and freshly isolated NK cells; however, there was no binding of either cell type by a control anti-HER2 IgG3 antibody (p. 10124, col. 1, second paragraph).  It was shown several HER2-expressing cancer cell lines in the presence of IL-2 activated KY-2 cells had markedly increased killing when treated with anti-HER2 IgG3- Rae-1β compared to the parent anti-HER2 IgG3 antibody (paragraph bridging pp. 10124-10125).  The fusion was tested in an in vivo mouse model implanted with EMT6-HER2 or EMT6 tumor cells and found to markedly inhibit EMT6-HER2 tumor growth but not EMT6 tumor growth (p. 10125, paragraph bridging cols. 1-2).  Experiments showed that that NK cells release IFN-γ in response to the binding of NKG2D by the fusion protein in vivo (paragraph bridging pp. 10126-10127).  Antigenicity of cross-species NKG2D ligand use is discussed, and it is stated that “antigenicity of human NKG2D-L fusion protein cannot be completely predicted from mouse models.” (p. 10129, col. 1, second and third paragraphs)  While the anti-HER2 IgG3- Rae-1β fusion protein targets a well known breast cancer antigen, NKG2D-L fusions against other targets have been reported (p. 10129, col. 1, last paragraph). It is discussed that NKG2D-L targeting to HER2 antibody may allow for broader response to HER2-expressing targets to include those with lower HER2 expression levels because of the fusion protein’s augmented response compared to antibody alone.  Additionally, it is suggested that other targets such as EGFR, PSMA and CD20 could be used in the antibody-NKG2D-L fusion (p. 10129, col. 2, second paragraph).
It would have been obvious before the effective filing date of the instant application to have a multispecific binding protein as disclosed by WO 2016/207273, wherein the NKp46 antigen-binding site was substituted with an NKG2D binding site as suggested in the reference (p. 3, lines 6-13) since both NKp46 and NKG2D bound NK cells, and the other antigen-binding site bound a tumor antigen, such as CD20 exemplified in one of the tested multispecific proteins, and also bound CD16 through the intact human IgG1 Fc. The construct of WO 2016/207273 was shown to have much higher killing activity of cells expressing the second antigen than either a construct unable to bind CD16 or than a full-length IgG1 anti-second antigen antibody. The reasonable expectation of success is supported by Cho et al., which also showed that binding and activation of NKG2D combined with cellular targeting and antibody Fc-induced signaling significantly enhanced NK cell-mediated specific lysis (Fig. 3A-B and 5A). Also, Kufer showed that binding to both NKG2D and a target cell induced lysis of the target cell an NK cell cytotoxicity triggered by engagement of CD16 was enhanced through a NKG2D-meidated signal (Example 6).  Loew taught the advantage of an Fc domain was extending antibody half-life so that less frequent administration was required and WO 2016/207273 taught that the presence of an IgG Fc in the multispecific protein not only increases cytotoxic activity, but also makes purification simpler and less expensive and avoids the use of potentially antigenic tags for purification. It would have been obvious to substitute a mutated IgG1 Fc domain as taught by WO 2016/207273 for desirable properties such a mutation(s) could impart. The references teach actual use of or suggest the use of a variety of tumor-associated antigens, including CD20, to which the second antigen-binding site binds. It would have been obvious wherein the NKG2D antigen-domain was from an antibody for ease of production, low antigenicity, and a number of NKG2D antibodies existed (e.g., WO 2016/207273 and Kufer).  It would have been obvious wherein the NKG2D antigen-binding portion also bound non-human primate NKG2D, such as monkey (Loew -[00445] and WO 2016/207273 -p. 108, lines 22-23) for preclinical testing. It would have also been obvious to have the first and/or second binding site comprise a VH and VL which are on the same polypeptide, e.g., scFv, as described for the binding constructs of WO 2016/207273, Kufer and Loew. Also, the inclusion in the multispecific antibody of both an NKG2D and tumor-associated antigen binding site, in addition to a human IgG1 Fc CD16-binding region, would have been desirable in view of the results of the prior art and because as stated by Loew ([0669]), “[I]t is a receptor that provides both stimulatory and costimulatory innate immune responses on activated killer (NK) cells, leading to cytotoxic activity…. CD16 is a receptor for the Fc region of IgG, which binds complexed or aggregated IgG and also monomeric IgG and thereby mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses,…” It is also discussed by WO 2016/207273 and Loew that bringing NK cells in proximity to tumor cells produces a more effective immune response with enhanced cytotoxicity, also reducing system toxicity by producing a localized immune response. The prior art all discuss the application of the multispecific proteins that target TAAs for enhancement of tumor cell death and treatment of cancer.


	Applicant’s arguments that apply to the new rejection above are address here:
	Applicant presents arguments (REMARKS filed 7/11/22, p. 8, bottom, through p. 10, middle) relating to unpredictability of making bispecific antibodies, including production of mispaired products and nonspecific or monospecific products and the requirement for additional purification strategies to isolate the desired structure.  It would not, based on Loew and Kellner, have been obvious to combine an NKG2D and CD16 binder into a single protein. The argument has been fully considered, but is not persuasive.  Because Kellner et al. is no longer relied upon and new references WO 2016/207373, Kufer and Cho et al. are, the prior art provides strong support for the inclusion of both an NKG2D-binding domain paired with an IgG Fc-CD16-binding domain and tumor-associated antigen, including wherein the NKG2D-binding domain is a NKG2D-binding antibody fragment as suggested by WO 2016/207273 and as used by Kufer. All three references show that binding both NK cells and CD16 promotes enhanced cytotoxicity, and it is maintained the artisan of ordinary skill would have been motivated to combine an NKG2D and CD16 binder into a single protein, which was done by Cho et al. and suggested by WO 2016/207273, which for actual reduction to practice targeted a different NK cell receptor. WO 2016/207273 in particular discusses the advantages of the format of the multispecific construct containing “(i) a first antigen binding domain that binds to an activating receptor on an immune cell (e.g. effector cell), optionally an activating NK receptor… selected from a NKp46, NKp30, NKp44 CD137, CD3, CD8 and NKG2D polypeptide, (ii) a second antigen binding domain that binds to an antigen of interest expressed by a target cell, and a dimeric Fc domain that … binds human CD16A.” The invention of WO 2016/207273 allows for a wide range of antibody variable regions to be used, and the bispecific protein to be manufactured by standard recombinant production without the need for product-specific folding or purification techniques (p. 2, lines 14-17).  The bispecific proteins can be produced by expression of a first and second nucleic acid in a host cell, followed by recovery of the protein comprising a dimeric Fc domain that binds CD16. The bispecific Fc-containing proteins disclosed have the “ability to be produced in standard cell lines and standardized methods with high yields, unlike BiTE™, DART™ and other bispecific formats,…” (p. 54, lines 1-4)  “The variable and constant regions are selected and configured such that each chain will preferentially associate with its desired complementary partner chain.  The resulting multimeric protein will therefore be simple to produce using conventional production methods using recombinant host cells….  Additionally, by including an Fc domain, preferred chain pairing is further improved, as the two Fc-containing chains will be bound by non-covalent bonds between CH3 domains of the Fc domains.” (p. 4, lines 18-32)  Therefore the production of an NKG2D-, tumor-associated antigen- (TAA-) and CD16-binding multispecific protein, wherein CD16 was bound by an IgG1 Fc, would have reasonably been expected to have been predictable, reliable and relatively simple.
Applicant argues (p. 11 through p. 15) that the instant application has unexpected results that support the nonobviousness of the instant invention.  Example 17 and Fig. 66 illustrate synergy between NKG2D-binding site and a CD16-binding site when the two are combined in a single protein. Data are presented on pp. 12-15 and 20-24 of the REMRAKS, showing the unexpectedly superior results of the “TriNKET”, which refers to the multispecific proteins of the instant invention, using a variety of NKG2D-binding domains (e.g., Table 2 of REMARKS) as well as TAA-binding sites (e.g., second half of p. 16 and Table 3).  The argument has been fully considered, but is not persuasive. The Examiner notes that it is specifically stated in the REMARKS (paragraph bridging pp. 18-19) that other multispecific formats, namely “BikEs” and “TriKEs”, do not include an antibody Fc domain and consistent with the description of Felices et al. (Meth. Mol. Biol., 144:33-46, 2016) “are not included in the scope of the claims.”  The categorization of the results of the instant invention as unexpected is not supported by the prior art.  In the construct of Cho et al. substituting an NKG2D ligand for an NKG2D antigen-binding site, one can see from Figs. 3A-B the great enhancement of TAA-expressing target cell lysis compared to full IgG anti-TAA antibody alone. Similarly, WO 2016/207273 as cited in the rejection above teaches, “Example 12 looked at the role of NKp46 and the Fc domain in the bispecific protein by comparing CD19-F5-NKp46, CD19-F6-NKp46 and the corresponding anti-CD19 IgG1 antibody in inducing NK-mediated cell lysis of Daudi target cells, which express CD19. Both CD19-F6-NKp46 and full-length IgG1 anti-CD19 antibody were potent mediators of NK cell lysis; however, CD19-F5-NKp46 “was far more potent in mediating Daudi target cell lysis” than either the F6 bispecific or IgG1 antibody. “This would suggest that NKp46 can enhance target cell lysis even when CD16 is triggered.  In fact, at comparable levels of target cell lysis, the CD-F5-NKp46 was at least 1000 times more potent than the full-length anti-CD19 IgG1.” (see p. 105, lines 6-21)” And, “Similarly, a CD20-binding CD20-F5-NKp46-1 and CD20-F6-NKp46-1 bispecific protein were tested for the ability to lyse Daubi cells, with the F5 construct significantly more effective than the F6 (Fig. 10 and Ex. 14 on p. 106).”  Particularly Figures 7-9 of WO 2016/207273 seem comparable to those presented in the REMARKS, with the F5 and F6 format being like the TriNKET and TriNKET-CD16si, respectively. This comparison appears to be with the closest prior art and supports a prima facie case of obviousness and the absence of unexpected results, particularly in view of the findings of Cho et al. (See MPEP 716.02(e) for a discussion on comparison with closest prior art.) On the basis of the prior art relied upon above taken as a whole, the artisan of ordinary skill would have reasonably expected the F5 construct of WO 2016/207273 to have had results similar to an F5 construct wherein the NKp46 antigen-binding site was substituted with an NKG2D antigen-binding site (see especially Cho et al. and Kufer) absent evidence to the contrary. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 4, 2022